Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
PCT/US21/32123, filed on 05/13/2021, now abandoned 16910306 , filed on 06/24/2020

Information Disclosure Statement
The IDS filed 09/08/2021 has been considered as noted on the attached PTO-1449.

Claims 1-20 have been examined.
This action is made FINAL.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Mansour et al. [US 20160232157 A1, 2016-08-11], in view of Holland et al. [US 20140143536 A1, 2014-05-22].

With respect to claims 1, 11 and 16, the claims limitations of a method, system and computer-readable instructions comprising: 
receiving a vector semantically representing content [e.g. Fig. 5, inverted index 506]to be added to a search index [e.g. vector of topics with the indexed word] ([0005] a system for retrieving/identifying a document comprising text stored in a document repository is described. A memory stores a graphical structure comprising a first plurality of nodes each representing a person, and a second plurality of nodes each representing a document in the document repository, the nodes being connected by edges according to automatically observed interactions between the represented people and documents. At least some of the nodes have one or more annotations each denoting a topic…. 
[0043] the weighted inverted index, also referred to as a semantic interpreter 510 is used as shown in the lower part of FIG. 5. Input text 508 is received, from a document of document repository 100 (see FIG. 1). The semantic interpreter 510 extracts a word from the input text 508, looks up the word in memory storing the weighted inverted index 506 and finds the weighted vector of topics stored with the indexed word in the memory); 
identifying a plurality of nodes [e.g. vectors of topics] within the search index determined to be most semantically similar to the received vector [e.g. shortest path between two nodes] ([0026-0027] a node relatedness calculator 300 has access to the graphical structure 102 and computes distances between nodes in the graphical structure… 
The distances may take into account the number of edges on a shortest path between two nodes, weights associated with the edges, the number of paths between two nodes, and other factors. The distances may also take into account topic annotations of the nodes. 
[0043] the weighted vector of topics is input to a topic calculation apparatus 514 which is computer implemented using software and/or hardware. Many other words from the document are also extracted as input text 508 and used to find weighted vectors of topics 512. The topic calculation apparatus 514 thus receives many weighted vectors of topics for a single document);
adding a node [e.g. topics] corresponding to the received vector to the search index [e.g. generate a list of topics, from the weighted vectors of topics] ([0043] the topic calculation apparatus 514 uses the weighted vectors of topics to calculate at least one topic 516 and annotates the document with the topic 516. The topic calculation apparatus 514 uses any suitable aggregation or selection process to calculate the topic 516, or a ranked list of topics, from the weighted vectors of topics.-
[0024] topics calculated for that document may be stored as annotations to the graph node for the document, by storing metadata associated with the document, and/or may be stored by modifying the document itself to add the annotations); and
updating a listing of nearest neighbors associated with each of the plurality of nodes [e.g. a node relatedness calculator] to include an identifier associated with the added node ([0047] FIG. 3, a node relatedness calculator 608 and associated content recommender is able to access a graphical structure which may be stored at data store 610 or at another location accessible to the computing based device 600. A retriever /identifier 606 may be provided at memory 612 to implement the functionality of the retriever /identifier.
[0021] a node representing a document comprises at least an identifier of the document such as an address at which the document is stored in document repository 100);
Mansour does not teach wherein each node of the plurality of nodes maintains a separate listing of nearest neighbors. 
Holland teaches wherein each node of the plurality of nodes maintains a separate listing of nearest neighbors [e.g. each node may label its own one-hop neighbors in its digest/list] ([0067-0068] a particular node may generate a list of its nearest neighbor nodes (or one-hop neighbors) by examining received digests…..
A node may also use digest information to identify the node's two-hop neighbors (i.e., nearest neighbors of its nearest neighbors). For example, each node of the network may broadcast its digests (e.g. separate listing) via Hello messages. Each node may label its own one-hop neighbors in its digest. For example, the first node 101 may transmit a Hello message that includes a digest of the first node 101. The digest of the first node 101 may identify the second node 102, the third node 103 and the fourth node 104 as one-hop neighbors of the first node 101. The second node 102 may compare the digest of the first node 101 to a digest of the second node 102. The digest of the second node 102 may identify the first node 101 and the fourth node 104 as the second node's one-hop neighbors. Based on the comparison of the digests, the second node 102 may identify one-hop neighbors of the first node 101 that are not one-hop neighbors of the second node 102. In this example, the third node 103 is a one-hop neighbor of the first node 101 and is not a one-hop neighbor of the second node 102. Thus, the third node 103 may be identified a two-hop neighbor of the second node 102. The second node 102 may store an identifier of the third node 103 in a list of two-hop neighbors. The second node 102 may also tag the identifier of the third node 103 with information indicating which nodes of the network 100 identified the third node 103 as a one-hop neighbor in a most recently receive Hello message. In this particular example, the third node 103 is a one-hop neighbor of the first node 101 and of the fourth node 104. Thus, the second node 102 may tag the identifier of the third node 103 with information indicating that the third node 103 is a one-hop neighbor of the first node 101 and of the fourth node 104).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Mansour with each node maintains a separate listing of nearest neighbors of Holland. Such a modification would enable the other nodes to monitor activities of the particular node to gain information about the particular node (Holland [0004]).

Claims 2, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over by Mansour in view of Holland, as applied to claims 1, 11 and 16, further in view of Dodgen et al. [US 20140267287 A1, September 18, 2014].
 
	With respect to dependent claim 2, Mansour as modified by Holland does not teach locking one or more of the plurality of nodes within the search index determined to be most semantically similar to the received vector without locking other nodes in the search index.
	Dodgen teaches locking one or more of the plurality of nodes [e.g. update locks] without locking other nodes in the search index ([0036] updates of the graph 400 may performed using one or more update locks. In particular, while user interaction is occurring, the graph 400 may be blocked from updating. When the update lock is released, embodiments topologically sort the nodes marked for update…. Note that any changes to a node while it is updating can be ignored (i.e. a new propagation is not needed) without violating the topological ordering).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Mansour as modified by Holland with locking nodes within the search index of Dodgen. Such a modification would allow derived data sources to function during the update (Dodgen [0036])

Regarding claims 12 and 17; the instant claims recite substantially same limitations as the above rejected claim 2 and is therefore rejected under the same prior-art teachings.

Claims 3-5, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Mansour in view of Holland, as applied to claims 1, 11 and 16, further in view of Vaitheeswaran et al. [US 20120078859 A1, September 27, 2010].

With respect to dependent claim 3, Mansour as modified by Holland does not teach locating a node within the search index associated with content that is to be deleted: and associating an identifier with the located node, the identifier indicating that the located node is to be deleted.
Vaitheeswaran teaches locating a node within the search index associated with content that is to be deleted: and associating an identifier with the located node, the identifier indicating that the located node is to be deleted ([0061] when an object is modified or deleted in the object repository, the search index is searched for all document identifiers corresponding to this object. These document identifiers are written to a “deleted identifiers” file. Therefore, at S525, the deleted identifiers file is read and, for each identifier in the file, the seek address in the corresponding record of the IndexDocIndex file is set to −1 at S530. This seek address serves as a flag to indicate that the corresponding document should not be returned as a search result, even if the corresponding document identifier was selected from the search index based on a search query).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Mansour as modified by Holland with locating content that is to be deleted of Vaitheeswaran. Such a modification would efficiently update a content store in response to the addition, deletion and/or modification of document identifiers within a search index (Vaitheeswaran [0008]).

With respect to dependent claim 4, Mansour as modified by Holland and Vaitheeswaran further teaches receiving a search query from a requesting entity; identifying results including one or more nodes from within the search index that are most semantically similar to a vector representation of the search query (Mansour [0026-0027] a node relatedness calculator 300 has access to the graphical structure 102 and computes distances between nodes in the graphical structure… 
The distances may take into account the number of edges on a shortest path between two nodes, weights associated with the edges, the number of paths between two nodes, and other factors. The distances may also take into account topic annotations of the nodes), the one or more nodes include the node having the identifier indicating that the located node is to be deleted (Vaitheeswaran [0061] when an object is modified or deleted in the object repository, the search index is searched for all document identifiers corresponding to this object. These document identifiers are written to a “deleted identifiers” file. Therefore, at S525, the deleted identifiers file is read and, for each identifier in the file, the seek address in the corresponding record of the IndexDocIndex file is set to −1 at S530. This seek address serves as a flag to indicate that the corresponding document should not be returned as a search result, even if the corresponding document identifier was selected from the search index based on a search query); removing the node having the identifier indicating that the located node is to be deleted from the results; and providing the results ,without the node having the identifier indicating that the located node is to be deleted to the requesting entity (Vaitheeswaran [0065] the search index must be optimized periodically in order to prevent the degradation of search response times. Optimization includes removal of all document identifiers specified in the deleted identifiers file. These document identifiers are associated with documents that have been deleted from the object repository, or that have been modified and are now represented by a different document identifier. After removing the identifiers, the search index is defragmented to improve search response times. However, defragmentation changes the document identifiers within the search index. The content store must be modified to account for these changed document identifiers, preferably without regenerating the entire content store).

	With respect to dependent claim 5, Mansour as modified by Holland and Vaitheeswaran further teaches updating a listing of nearest neighbors associated with the node having the identifier indicating that the located node is to be deleted to include the node corresponding to the received vector to be added to the search index(Vaitheeswaran [0061] when an object is modified or deleted in the object repository, the search index is searched for all document identifiers corresponding to this object. These document identifiers are written to a “deleted identifiers” file….).
	
Regarding claims 13-15 and 18-20; the instant claims recite substantially same limitations as the above rejected claims 3-5 and are therefore rejected under the same prior-art teachings.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over by Mansour in view of Holland, as applied to claims 1, 11 and 16, further in view of Shtilman et al. [US 20140250072 A1, February 28, 2014].

	With respect to dependent claim 6, Mansour as modified by Holland further teaches receiving the vector at a content area: adding the vector to a content area store ([0005 and 0043] receive weighted inverted index). 
	Mansour as modified by Holland does not teach replicating at least one of an operation or a change in data to secondary content areas.
	Shtilman teaches replicating at least one of an operation or a change in data to secondary content areas ([0054] the synchronizing module 208 is configured to create a replica (hereinafter referred to as "second data index") of the first data index and store it in the data memory storage 204. The synchronizing module 208 is further configured to monitor the first data index to determine if the first data index is getting updated or not. In case if the synchronizing module 208 determines that the first data index is updated by the indexing module 206, then the synchronizing module 208 starts synchronizing the second data index with the first data index).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Mansour as modified by Holland with replicating of an operation or a change in data to secondary content areas of Shtilman. Such a modification synchronizing a second data index with the first data index, wherein the second data access mode is provided with second data access mode to enable external systems to query data (Shtilman [0009]).

	With respect to dependent claim 7, Mansour as modified by holland and Shtilman further teaches receiving, at the search index, the vector from the content store (Mansour [0034] receive weighted inverted index). 

With respect to dependent claim 8, Mansour as modified by Holland does not teach applying a read only designation to the search index; generating a second search index having a read and write designation: and    storing a replica of the search index to a storage location.
Shtilman teaches applying a read only designation to the search index; generating a second search index having a read and write designation: and    storing a replica of the search index to a storage location ([0060] the index handling module 210 is configured to ensure that at least one of the first data index or the second data index always remain accessible by the external systems for querying data. Further, if any one of the first or the second data index is required to be updated then the index handling module 210 may assign data read privileges to the other data index and may assign data write privileges to the data index that is required to be updated. Hence, no particular data index may be locked for the external systems to query data, which may result in lower data response time (unlike the present technology that required locking of memory data for either read or write operations). Similarly, immediate update of the first or the second data index may be initiated as one of the data index is always available for update process.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Mansour as modified by Holland with applying a read or write designation to the search index of Shtilman. Such a modification provides significantly lower data response time for data queries based on a unique method of using two copies of an index to separately handle data read and data write operations for avoiding memory locking situations (Shtilman [0012]).

With respect to dependent claim 9, Mansour as modified by holland and Shtilman further teaches merging the stored search index with another search index; loading the merged search index with a read only designation; and generating a third search index having a read and write designation (Shtilman [0064] since, data stored in the data memory storage 204 is being read and written simultaneously, …the data stored in the data memory storage 204 is indexed in real time and the real time indexed data is further stored in the data memory storage 204 (shown as first data index 310)).

	With respect to dependent claim 10, Mansour as modified by holland and Shtilman further teaches rebuilding the search index utilizing a plurality of vectors in the content area store (Mansour [0052] the pre-defined algorithms may be configured to use the pre-defined indexing rules for indexing (in real time) the data stored in the data memory storage 204. The pre-defined indexing rules may comprise rules that describe a threshold, which leads to an index. Further, the pre-defined indexing rules may be configurable by one or more authorized personnel e.g., by an administrator. The administrator may use a user interface to access and update the pre-defined indexing rules. Significance of the pre-defined indexing rules is further detailed in conjunction with FIGS. 4A and 4B of the present invention).

Response to Amendment
In response to the 09/08/2021 office action claims 1, 11 and 16 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-20 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 01/10/2022 have been considered. 
Applicant argues (page 9) the cited reference does not appear to disclose at least “updating a listing of nearest neighbors associated with each node of the plurality of nodes to include an identifier associated with the added node, wherein each node of the plurality of nodes maintains a separate listing of nearest neighbors.”
Examiner’s response:
Mansour in paragraph [0021, 0041-0047] teaches adding a node [e.g. topics] corresponding to the received vector to the search index [e.g. generate a list of topics, from the weighted vectors of topics]; updating a listing of nearest neighbors associated with each of the of the plurality of nodes [e.g. a node relatedness calculator] to include an identifier associated with the added node [e.g. identifier 606].
In addition Holland in paragraph [0067-0068] teaches wherein each node of the plurality of nodes maintains a separate listing of nearest neighbors [e.g. each node may label its own one-hop neighbors in its digest/list].
As shown above Mansour as modified by Holland teaches the method as claimed.
		The dependent claims in view of the combination of references are rejected for the same reason given above in favor of independent claims. Therefore, in view of the response set forth above, the rejections of the claims are sustained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153